706 N.W.2d 14 (2005)
474 Mich. 930-42
HYLAND v. DEPARTMENT OF CORRECTIONS.
No. 129328.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 129328, COA: 262991.
On order of the Court, the application for leave to appeal the June 15, 2005 and August 10, 2005 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Defendant's motion for miscellaneous relief is also DENIED.